[a1010formretentionrestri001.jpg]
AMENDED AND RESTATED LITTELFUSE, INC. LONG-TERM INCENTIVE PLAN RETENTION
RESTRICTED STOCK UNIT AWARD AGREEMENT Littelfuse, Inc. (the “Company”) hereby
grants to [Name] (the “Grantee”), a Participant in the Amended and Restated
Littelfuse, Inc. Long-Term Incentive Plan, as amended from time-to- time (the
“Plan”), a Restricted Stock Unit Award (the “Award”) for units representing
shares of common stock of the Company (“Restricted Stock Units” or “RSUs”),
subject to the terms and conditions as described herein. This agreement to grant
Restricted Stock Units (the “Award Agreement”), is effective as of [Date] (the
“Grant Date”). RECITALS A. The Board of Directors of the Company (the “Board”)
has adopted the Amended and Restated Littelfuse, Inc. Long-Term Incentive Plan
as an incentive to attract, retain and motivate highly qualified individuals. B.
Under the Plan, the Compensation Committee of the Board (the “Committee”), or
its delegate, has the exclusive authority to interpret and apply the Plan and
this Award Agreement. C. The Committee has approved the granting of Restricted
Stock Units to the Grantee pursuant to the Plan to provide an incentive to the
Grantee to focus on the long-term growth of the Company and its subsidiaries. D.
To the extent not specifically defined herein, all capitalized terms used in
this Award Agreement shall have the meaning set forth in the Plan. If there is
any discrepancy between the Award Agreement and the Plan, the Plan will always
govern. In consideration of the mutual covenants and conditions hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Grantee agree as follows:
1. Grant of Restricted Stock Units. The Company hereby grants to the Grantee a
Restricted Stock Unit Award, described below, subject to the terms and
conditions in this Award Agreement. This Award is granted pursuant to the Plan
and its terms are incorporated by reference. Award Type Grant Date Number of
RSUs Restricted Stock Units [date] [number] 2. Vesting of Restricted Stock
Units. Subject to the provisions of Section 3, the RSUs will vest (in whole
shares, rounded down) in accordance with the schedule below: Installment Vesting
Date Applicable to Installment 100% 3rd anniversary of Grant Date



--------------------------------------------------------------------------------



 
[a1010formretentionrestri002.jpg]
3. Termination of Employment or Service. a. General. Except as otherwise set
forth in Sections 3 b. and 3c. , if the Grantee terminates all employment and
service with the Company and its subsidiaries for any reason (including upon
retirement or a termination for Cause), any RSU that is not vested under the
schedule in Section 2 is forfeited as of the date of the Grantee’s termination
of employment and service. b. Death or Disability. If the Grantee terminates all
employment and service with the Company and its subsidiaries as a result of
death or Disability, the unvested portion of the RSU shall vest pro-rata, based
on the Grantee’s continuous employment and service with the Company or any of
its subsidiaries completed from the Grant Date to the date of termination
(rounded down to the nearest whole number so that no fractional shares will
vest). c. Change in Control. In the event of a Change in Control, then the
unvested portion of the RSUs shall become immediately vested. The existence of
Cause will be determined in the sole discretion of the Chief Legal Officer of
the Company (or, in the case of an RSU held by such officer, the Chief Executive
Officer of the Company). Also, the Committee may, in its sole discretion, choose
to accelerate the vesting of the Award in special circumstances. 4. Delivery of
Stock. As soon as reasonably practicable following each vesting date, the vested
RSUs shall be converted into Stock, or the equivalent value in cash, and
delivered to the Grantee, pursuant to Section 8.3 of the Plan; provided, such
Stock or equivalent value in cash shall be delivered to the Grantee no later
than 60 days following the applicable vesting date. Fractional shares will not
be paid. 5. Responsibility for Taxes and Withholding. The Grantee acknowledges
that, regardless of any action the Company or its subsidiary employing the
Grantee (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account, or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (the “Tax-Related Items”), the ultimate liability for
all Tax-Related Items is and remains the Grantee’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. The Grantee further
acknowledges that the Company and/or the Employer: (i) make no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the RSUs, including the grant of the RSUs, the vesting of
RSUs, the conversion of the RSUs into Stock or the receipt of an equivalent cash
payment, the subsequent sale of any Stock acquired at vesting and the receipt of
any dividends and/or dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate the Grantee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Grantee has become subject to
tax in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event, the Grantee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. Prior to any
relevant taxable or tax withholding event, as applicable, the Grantee shall pay,
or make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all



--------------------------------------------------------------------------------



 
[a1010formretentionrestri003.jpg]
Tax-Related Items. In this regard, pursuant to Section 16 of the Plan, if
permissible under local law and subject to any restrictions provided by the
Committee prior to the vesting of the RSUs, the Grantee authorizes the Company
or the Employer, or their respective agents, to withhold whole shares of Stock
to be issued upon vesting/settlement of the RSUs equal to all applicable
Tax-Related Items, rounded down to the nearest whole share (“net settlement”).
Alternatively, or in addition, subject to any restrictions provided by the
Committee prior to the vesting of the RSUs, the Grantee authorizes the Company
and/or the Employer, or their respective agents, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following: (i)
withholding from the Grantee’s wages or other cash compensation payable to the
Grantee by the Company and/or the Employer; (ii) withholding from proceeds of
the sale of shares of Stock acquired upon vesting/settlement of the RSUs either
through a voluntary sale or through a mandatory sale arranged by the Company (on
the Grantee’s behalf pursuant to this authorization); or (iii) personal check or
other cash equivalent acceptable to the Company or the Employer (as applicable).
Depending on the withholding method, the Company or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or such greater amounts not to exceed the maximum statutory
rate necessary, in the applicable jurisdiction, to satisfy federal, state, and
local withholding tax requirements (but only if withholding at a rate greater
than the minimum statutory rate will not result in adverse financial accounting
consequences). In the event that the Company or the Employer withholds an amount
for Tax- Related Items that exceeds the maximum withholding amount under
applicable law, the Grantee shall receive a refund of such over-withheld amount
in cash and shall have no entitlement to an equivalent amount in Stock. If the
obligation for Tax-Related Items is satisfied by withholding a number of shares
of Stock as described herein, for tax purposes, the Grantee shall be deemed to
have been issued the full number of shares of Stock subject to the Award,
notwithstanding that a number of the shares of Stock are held back solely for
the purpose of paying the Tax-Related Items due as a result of the Grantee’s
participation in the Plan. Finally, the Grantee shall pay to the Company or to
the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold or account for as a result of the Grantee’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver shares or the proceeds of
the sale of shares of Stock if the Grantee fails to comply with his or her
obligation in connection with the Tax-Related Items. 6. Transferability. The
RSUs are not transferable other than: (a) by will or by the laws of descent and
distribution; (b) pursuant to a domestic relations order; or (c) to members of
the Grantee’s immediate family, to trusts solely for the benefit of such
immediate family members or to partnerships in which family members and/or
trusts are the only partners, all as provided under the terms of the Plan. After
any such transfer, the transferred RSUs shall remain subject to the terms of the
Plan. 7. Adjustment of Shares. In the event of any transaction described in
Section 4.3 of the Plan, the terms of this Award may be adjusted as set forth in
Section 4.3 of the Plan.



--------------------------------------------------------------------------------



 
[a1010formretentionrestri004.jpg]
8. Shareholder Rights. The grant of RSUs does not confer on the Grantee any
rights as a shareholder or any contractual or other rights of service or
employment with the Company or its subsidiaries. The Grantee will not have
shareholder rights with respect to any shares of Stock subject to an RSU until
the RSU is vested and shares of Stock are delivered to the Grantee. No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to such vesting date, except as provided under the
Plan. 9. Data Privacy. In order to perform its requirements under the Plan, the
Company or one or more of its subsidiaries may process sensitive personal data
about the Grantee. Such data includes but is not limited to the information
provided in the Award package and any changes thereto, other appropriate
personal and financial data about the Grantee, and information about the
Grantee’s participation in the Plan and RSUs exercised under the Plan from time
to time. By accepting this Award Agreement, the Grantee hereby gives consent to
the Company and its subsidiaries to hold, process, use and transfer any personal
data outside the country in which the Grantee is employed and to the United
States, and vice-versa. The legal persons for whom the personal data is intended
includes the Company and any of its subsidiaries, the outside plan administrator
as selected by the Company from time to time, and any other person that the
Company may find appropriate in its administration of the Plan. The Grantee may
review and correct any personal data by contacting the local Human Resources
Representative. The Grantee understands that the transfer of the information
outlined herein is important to the administration of the Plan and failure to
consent to the transmission of such information may limit or prohibit
participation in the Plan. 10. Appendix. Notwithstanding any provisions in this
Award Agreement, the grant of the RSUs shall be subject to any special terms and
conditions set forth in any appendix (or any appendices) to this Award Agreement
for the Grantee's country (the "Appendix"). Moreover, if the Grantee relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to the Grantee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix constitutes part of this Award Agreement. 11. Electronic
Delivery. The Company may, in its sole discretion, decide to deliver any
documents related to the RSU or other awards granted to the Grantee under the
Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an online
or electronic system established and maintained by the Company or a third party
designated by the Company. 12. Severability. If one or more of the provisions in
this Award Agreement shall be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Award
Agreement to be construed so as to foster the intent of this Award Agreement and
the Plan. 13. Amendments. Except as otherwise provided in Section 14, this Award
Agreement may be amended only by a written agreement executed by the Company and
the Grantee.



--------------------------------------------------------------------------------



 
[a1010formretentionrestri005.jpg]
14. Section 409A. The RSUs are intended to comply with the requirements of
Section 409A. The Plan and this Award Agreement shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that the RSUs fail to comply with the requirements of Section 409A, the Company
may, at the Company’s sole discretion, and without the Grantee’s consent, amend
this Award Agreement to cause the RSUs to comply with Section 409A. Any payments
under this Award shall be treated as separate payments for purposes of Section
409A. For purposes of determining timing of payments, any references to
retirement, resignation, or termination of employment or service shall mean a
“separation of service” as defined in Section 409A, and any payment to a
“specified employee” within the meaning of Section 409A made on account of a
separation from service shall be subject to a 6-month specified employee delay
in accordance with Section 13.2(b) of the Plan. 15. Governing Law. This Award
Agreement shall be construed under the laws of the State of Delaware. IN WITNESS
WHEREOF, the Company has caused this Award Agreement to be executed in its name
and on its behalf, as of the Grant Date. LITTELFUSE, INC. David W. Heinzmann
President and Chief Executive Officer



--------------------------------------------------------------------------------



 
[a1010formretentionrestri006.jpg]
APPENDIX WAIVER OF DATA PRIVACY FOR NON-U.S. RESIDENTS By accepting this Award
(whether by electronic means or otherwise), you consent to Littelfuse holding,
processing, using, and transferring your personal data relating to this Award
across country borders to the Littelfuse corporate headquarters in the United
States, to the extent determined by Littelfuse to be necessary to operate the
Plan, administer awards, maintain records of holders of equity rights in
Littelfuse, carry out the operations of Littelfuse, or comply with securities or
other applicable laws. You acknowledge that transfers of your personal data may
include providing your information to recordkeepers or third party
administrators for the Plan, registrars or brokers hired to handle transactions
involving Littelfuse common stock, or prospective or future purchasers of
Littelfuse (or its affiliates or the business for which you work). You further
acknowledge that your personal information may include your name, address, tax
identification number, work location, and information about your awards. You
further acknowledge that you have received a copy of the Plan and that you
understand your participation in the Plan is voluntary. You can revoke your
consent to the transfer of your personal data, access or correct your data, or
obtain a copy of the Littelfuse data processing policies or the Plan, by
contacting our VP, Compensation, Benefits & HRIS during normal U.S. business
hours (9 a.m. – 6 p.m. CST) at (773) 628-0864. WARNING FOR HONG KONG RESIDENTS:
The contents of this document have not been reviewed by any regulatory authority
in Hong Kong. If you are a Hong Kong resident, you are advised to exercise
caution in relation to this Award. If you are in any doubt about any of the
contents of this document, you should obtain independent professional advice.



--------------------------------------------------------------------------------



 